Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The indicated allowability in the previous office action is withdrawn in view of the newly discovered reference(s) to Suharevsky (US 4604889).  Please see rejections based on the newly cited reference(s) follow.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Please see paragraph [0034]. 
The disclosure is objected to because of the following informalities: Element 100 is described in multiple different terms, including  reciting a “front movable body upper assembly 100” [0039], “front movable body assembly 100” [0042], as well as “upper assembly 100” [0043].  Are these the same elements? Please also refer to the 112(b) rejection provided below. 
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element 100; please also see objection to the content of the written  Furthermore, multiple Figures have question marks in them. For example, please see Figures 7 and 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitations of “a movable front body assembly” and “an upper assembly” render the claim indefinite because it is not clear what structure is being claimed or how the two differ from one another. This is further complicated by the specification reciting a “front movable body upper assembly 100” [0039], “front movable 
	Regarding claims 1 and 6, the recitations directed towards limiting the structure of the invention based on the structure of the swaging tool renders the scopes of the claims indefinite. Although the preamble provides insight that the invention is intended to be directed towards the subcombination of the accessory collar feeding device, the bodies of the claims include limitations which would require the combination of the collar feeding device and the swaging tool. For example, the limitation of “an upper assembly attachable to said nose assembly having an inner tab lined up with the barrel slot” (claim 1), and “an upper assembly fixedly attached to said nose assembly” (claim 6). These limitations impart a relationship between the apparatus and an item which Applicant seems to intend to be separate, i.e. not within the claim scope. The metes and bounds of the claimed invention are not clearly defined because a potential infringer would not know if direct infringement required the combination of the collar-feeding device and tool, or the subcombination of the collar-feeding device alone. For the purposes of examination, Examiner is interpreting the claims to be limited by the structure of the tool (i.e. the combination). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sukharevsky (US 4604889).
Regarding claim 1, Sukharevsky teaches an upper assembly attachable to said nose assembly having an inner tab lined up with the barrel slot (please refer to connecting plate 60 and body portion 38; see also Col. 5, lines 1-7 and 40-43; furthermore, Examiner is interpreting the claim in view of the broadest reasonable interpretation to include the tool in combination with the collar feeding device, as the structure of the collar feeding device is limited by the structure of the tool; please see 112(b) rejection above);
a lower assembly pivotally movable between raised and lowered positions (catcher arm 34, see Col. 7, lines 15-22);
a collar supply magazine (feed tube 130);
a movable front assembly (please see Figure 1 as well as the 112b rejection provided above);
the lower assembly having a pair of pivotal arms carrying a gripper that transfers collars one at a time from the supply magazine to a presentation position (see element 36 and Figure 7; see also Col. 7, lines 20-26 and 50-55; see also Col. 8, lines 1-9); and
a pressure-responsive actuator assembly mounted in front of the upper assembly including a pair of rods operatively connected to compressible springs and responsive to rearward movement of said rods to compress said springs and pivot the lower assembly arms relative to the front assembly (see Col. 6, lines 33-44; Col. 4, lines 56-58 and 66-68 disclosing springs 70 and 80; see also piston rod 62; see also Col. 5, lines 1-7 and 61-65; Col. 3, lines 37-41; Col. 7, lines 20-32; the entire assembly system is based on a pressure system and interacting springs in order to provide movement between an operational position, reloading, and unloaded state).
Regarding claim 2, all of the limitations recited in claim 1 are rejected by Sukharevsky. Sukharevsky further teaches wherein the springs are mounted coaxially around said rods (please see Figure 1; see also Col. 5, lines 1-9).
Regarding claim 6, Sukharevsky teaches an upper assembly fixedly attachable to said nose assembly (please refer to connecting plate 60 and body portion 38; see also Col. 5, lines 1-7 and 40-43);
a front assembly moveably attached to said upper assembly (please see element 16 or 18, both in front of the plate element 60 or body 38);
an actuator mounted on said front assembly for contacting a workpiece and including compressible structures to permit collapse and recovery movement (please see element 16, Figure 2; please also see Col. 6, line 61-Col. 7, line 7) ; and
a lower assembly (see catcher arm 34) including a collar gripper (see element 36) and being adapted to receive collars from a magazine (feed tube 130) wherein said lower assembly is pivotally mounted on the upper assembly (see Col. 7, lines 15-22) and operatively interconnected with the front assembly to pivot between a loading position wherein the gripper receives a collar (see Figure 7; see also Col. 7, lines 20-26 and 50-55; see also Col. 8, lines 1-9), and 
a presentation position in which the gripper places a collar in line with said nose assembly and releases said collar for application to a lockbolt shank, said front assembly and lower assembly being connected such that said pivotal movement is caused by collapse and recovery of said collapsible structures (please refer to Figures 2 and 3 regarding the pivotal movement of the catcher arm 34; please also see Figure 7 regarding the jaws 150 on the catcher assembly 36; please also see Col. 8, lines 1-13; please also see Col. 8, lines 28-35 and 42-60 regarding loading and piston actuation).
Regarding claim 7, all of the limitations recited in claim 6 are rejected by Sukharevsky. Sukharevsky further teaches gripper springs attached to said collar gripper for opening and closing said collar gripper to grip and release a collar (please see Figure 7, spring 154 and jaws 150, see also springs 124, 136).
Regarding claim 8, all of the limitations recited in claim 6 are rejected by Sukharevsky. Sukharevsky further teaches wherein said lower assembly includes a pair of parallel arms pivotally connected to the upper assembly and having cam slots operatively connected to pins in said front assembly to cause pivotal motion between said lower assembly arms during movement of said actuator (please refer to Figures 6 and 8, see catcher arm 34 as well as cam surface 140 having arms 128; wherein the cam arm 30 has a cam portion 126 to pivot the catcher arm 134; please also see cam follower 32 biased downwardly, pin or roller 134 and pivot pins 122, 138; see also Col. 7,m lines 13-22 and 26-31 and 36-55).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fulbright (US 20070295779), please see Figure 8A and elements 149(a), 149(b) as well as [0212-0213].
Suhov (US 4852376), please see Figure 6. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723